DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-62 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 06/02/2021. Claims 63 through 67 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s note
4.	Examiner did not find support for this application in the provisional application No. 61/246,083, filed on Sep. 25, 2009. Therefore, the closest priority data which provides support for the instant application is CIP 12/891, 785, filed on Sep. 27, 2010, now abandoned. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 63-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 63-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent  Application No. [10,832,362 B1 hereafter Tillman]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63  of instant application has broaden claims 1 of Tillman by eliminating major components of limitations a-g and reducing it to simply downloading two files and combining the two downloaded files and display the combined files. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 63-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran (US 2005/0210009 A1) in view of Tran (US 2008/0140786 A1-hereafter Tran-786).
For claim 63 Tran teaches a computer-readable medium containing computer-executable instructions that, when executed by a computer, perform a method comprising the steps of 
(a) downloading, from a first cloud, first patent data relating to patent properties of a person or legal entity that are associated with a first customer number (see Fig. 1C “download patent files”, paragraphs 4-5 “patent information are associated with a customer number” and paragraphs 11-12 “download a published application using a patent application serial number and IP documents”, paragraph 81 “patent images can be downloaded over the Internet (cloud)”); 
(b) downloading, from a second cloud, second patent data relating to patent properties of the same person or legal entity that are associated with a second customer number (see Fig. 1C “download patent files”, paragraphs 4-5 “patent information are associated with a customer number” and paragraphs 11-12 “download a published application using a patent application serial number and patent documents”); and 
(c) generating and displaying a consolidated report to the person or legal entity based on the first patent data and second patent data (see Fig. 1C “combine information”, paragraph 7 “consolidation or images”,  claim 1 “generating a single electronic document for an entry in the electronic file wrapper information, the document having all images for the entry consolidated therein”, paragraph 234 “display downloaded IP documents”, and paragraph 115 “combine images in a single document such as PDF”).
Tran does not explicitly teach down loading IP document from a cloud.
However, Tran-786 teaches downloading from cloud storage over Internet  (see Tran-786 Fig. 14B and paragraph 129 “providing resizable computing  capacity in the cloud system such as Compute Cloud (EC2)” ).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Tran-786 in the IP system of Tran in order to provide resizable computing  capacity in the cloud system such as Compute Cloud (EC2) (see Tran-786 paragraph 129)

            For claim 64 Tran in view of Tran teaches the computer-readable medium, wherein the first cloud and the second cloud are the same (see Tran-786 Fig. 14B “cloud storage”).

            For claim 65 Tran in view of Tran teaches the computer-readable medium, wherein the first cloud and the second cloud are different (see Tran-786 Fig. 14B “cloud storage” and Fig. 14 A “SAN 1 and SAN 2 each provides different slices of a cloud”).

            For claim 66 Tran in view of Tran teaches the computer-readable medium, wherein the first customer number is associated with a first law firm and the second customer number is associated with a second, different law firm, and wherein the first patent data and the second patent data both contain data on patent properties that are assigned to or under obligation of assignment to the person or entity (see Tran:  Fig. 5 “Patent Law Firms” and as discussed in claim 63 “consolidating files”).

            For claim 67 Tran in view of Tran teaches the computer-readable medium, wherein step (a) includes downloading the first patent data to a computer of the person or entity, wherein step (b) includes downloading the second patent data to the same computer of the person or entity, and wherein the consolidated report is generated and displayed on a display connected to the computer of the person or entity (as discussed in claim 1).




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415